Mr. Jim C. Pledger, Director Department of Finance and Administration P.O. Box 3278 Little Rock, Arkansas 72203
Dear Mr. Pledger:
This is in response to your request for an opinion concerning whether the Department of Finance and Administration ("DFA") must pay a filing fee to file writs of garnishment against delinquent taxpayers.  You note that some circuit clerks are billing DFA for filing fees in such instances.
The relevant law, as you point out, is A.C.A. 26-17-304, which provides in pertinent part as follows:
     (a)(1)  The Director of the Department of Finance and Administration shall have the authority to institute and prosecute in his name as such all suits and other proceedings necessary for the collection of any taxes collectible by him and which have become delinquent.
*              *              *
     (b)(1)  The director shall not be required to advance or pay any court costs to any court clerk for the institution or prosecution of any suit filed in his official capacity.
In my opinion, the language of the statute is clear.  The Director of DFA is not required to pay any "court costs" for the institution of any "suit" filed in his official capacity. It is my opinion that the filing fee about which you inquire is not a "court cost" and that the filing of a writ of garnishment falls within the intended meaning of the institution of a "suit" in the Director's official capacity. It is therefore my opinion  that circuit clerks should not be billing DFS for these sums.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
RON FIELDS Attorney General
RF:arb